DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Applicant’s After Final Reply
In view of the remarks filed 04/19/2022, the rejections of claims 1 and 10-15 are maintained for the reasons of record given in the previous Office Action, mailed 03/30/2022.

Response to Arguments
Applicant's arguments filed 04/19/2022 have been fully considered but they are not persuasive. 
Applicant argues (p. 4) that the rejection of claims 1, 10-11, and 13-15 under 35 U.S.C. 103 over Vazquez in view of Moore fails to establish a prima facie case of obviousness. 
Regarding claim 1, Applicant argues (p. 5) one skilled in the art would not find it obvious to combine the teachings of Vazquez and Moore because Vazquez teaches away from such a combination. “According to [0077] of Vazquez, the environment around the lens substrate and the flowable radiation-polymerizable material is preferably oxygen depleted or inert. Thus, modifying Vazquez with Moore, which takes a big leap given the very different physical implementation of Moore, would provide an oxygen or inhibitor-rich environment around the lens substrate and/or flowable radiation-polymerizable material. Thus, there is a strong motivation against combining Vazquez and Moore. Applicant’s design is therefore quite counterintuitive and unobvious given the teaching of Vazquez.” 
Applicant provides (p. 6) that “Attempting to combine Moore with Vazquez would result in an oxygen-rich environment around the lens substrate and the flowable radiation-polymerizable material which is the exact opposite of what is taught in Vazquez paragraph [0077] as the preferred embodiment. According to MPEP 2143.01 section, the proposed modification cannot render the prior art unsatisfactory for its intended purpose…Paragraph [0077] would necessarily lead away from a construction formed by combining the teaching of Moore.” Accordingly, Applicant states that claim 1 is not obvious in light of the cited art.
The examiner respectfully disagrees with the argument that Vazquez teaches away from the combination due to the cited paragraph [0077]. The embodiment relied upon in the previous Office Action, which includes the cover plate 36 to protect the optics and radiation delivery system of the irradiation assembly when it is immersed within the bulk of the flowable radiation-polymerizable material, is best depicted in Figs. 2-3. Vazquez discloses that, if the cover plate is in contact with the material (as in the described embodiment), the cover plate preferably further comprises coatings, treatments, or other intrinsic material properties that reduce or inhibit adhesion of the flowable radiation-polymerizable material to its outer surface ([0123]). This preference is due to the fact that the lower section of the irradiation assembly including the cover plate is immersed in the flowable radiation-polymerizable material in use (as shown in Fig. 3). Vazquez describes that if the cover plate is in contact with the material, inhibiting adhesion of the polymerizable material is important in order to maintain the desired irradiation properties.
Paragraph [0077] referred to in Applicant’s remarks is directed to an embodiment of Vazquez involving dip coating. The paragraph states, “In a preferred embodiment, the environment around the lens substrate and the flowable radiation-polymerizable material is controlled during liquid layer application. In one preferred embodiment, an oxygen-depleted or inert atmosphere (e.g., argon or nitrogen) is used in the vicinity of the coating equipment. As an example, the atmosphere may be controlled over the tank or the exposed volume of flowable material used during dip coating.”
In the cited paragraph, Vazquez also describes controlling humidity, regulating temperature, and filtering the atmosphere for particulates or contaminants. This paragraph is directed to controlling the environment in a type of process which is notably different than that using the irradiation assembly with the cover plate for immersion into the flowable radiation-polymerizable material while irradiating. In dip coating, the process involves dipping the substrate into the liquid material and irradiating the material in the area of the irradiating beam (51a in Fig. 1) to convert it to added material. The irradiated material in the area of the irradiating beam is at and near the exposed volume (the surface) of flowable radiation-polymerizable material. In this situation, Vazquez’s preference of an atmosphere which is oxygen-depleted or inert over the tank is logical because this is the area where material is intended to be solidified, and so an environment rich in a polymerization inhibitor such as oxygen would be undesirable here. There is also no need to protect a cover plate or any portion of the irradiation assembly from adhesion of material because it is not immersed in the flowable radiation-polymerizable material.
In the embodiment utilizing the cover plate for an irradiation assembly immersed in the flowable radiation-polymerizable material, Vazquez teaches that inhibiting of polymerization is desired in the vicinity of the cover plate in order to maintain the desired irradiation properties, and so the controlled introduction of a gaseous polymerization inhibitor would be expected to be beneficial. The introduction of a relatively small amount of inhibitor (compared to the atmosphere over the exposed volume of the tank during dip coating), which has the known benefits of preventing adhesion of polymerizable material at the outlet of an irradiation assembly, would reasonably be expected to provide a net positive and desirable benefit to the system of Vazquez.
Dip coating and immersing the irradiation assembly with a protective casing and a cover plate into the flowable radiation-polymerizable material during irradiation describe different additive manufacturing methods ([0021]), and one of ordinary skill in the art would see the requirements of [0077] as specific to the described dip coating process, and not as teaching away from the combination with Moore.
It is noted that claim 1 does not require the gaseous inhibitor is oxygen. The rejection of claim 1 with the teachings of Moore does not rely on the gaseous inhibitor being a specific inhibitor such as oxygen, and the combination does not necessarily result in an oxygen-rich environment around the substrate and material. Moore teaches oxygen and other inhibitors depending on the choice of polymerizable material. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.L.G./Examiner, Art Unit 1754                                                                                                                                                                                                        
/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754